department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no -------------- telephone number ---------------------- refer reply to cc intl b02 plr-141337-12 date date internal_revenue_service number release date index number --------------------------- -------------------- ------------------------------ ------------------------------------ ty ------- legend taxpayer -------------------- ein ----------------- domestic subsidiary ------------------------------------- fsub-1 -------------------------------- fsub-2 ----------------------------------------------------- fsub-3 -------------------------------- foreign_partnership -------------------------- state delaware country s ---------------- country t --------- country u --------------- country v ----------------- country w ------------ country x -------- country y ------------ country z ---------------------------- products ---------------------------- additional products --------------------------------------------------------------------------------------- ------------------------------------------------------------------- plr-141337-12 dear ------------------- this is in response to a letter dated date submitted by your authorized representative that requested a ruling on behalf of taxpayer with respect to payments received by a branch of foreign_partnership from the sale of products in country t the ruling contained in this letter is based upon information and representations submitted on behalf of taxpayer by its authorized representative and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts taxpayer a company organized under the laws of state and its subsidiaries form a u s based multinational company headquartered in the united_states with manufacturing sales and services operations around the world taxpayer as the u s parent company owns several entities located throughout the world that facilitate the group’s worldwide manufacturing sales and service operations taxpayer wholly owns domestic subsidiary a company organized under the laws of state and treated as a corporation for u s federal_income_tax purposes taxpayer and domestic subsidiary jointly own fsub-1 a company organized under the laws of country s and treated as a corporation for u s federal_income_tax purposes fsub-1 wholly owns fsub-2 a company organized under the laws of country t and treated as a corporation for u s federal_income_tax purposes fsub-2 in turn wholly owns fsub- a company organized under the laws of country t and treated as a corporation for u s federal_income_tax purposes in addition taxpayer directly and indirectly wholly owns several other foreign entities that are treated as corporations for u s federal_income_tax purposes collectively partners all of the partners are organized in jurisdictions other than country t and country u the partners either directly or through other foreign entities that are treated as disregarded entities for u s federal_income_tax purposes collectively wholly own foreign_partnership an entity organized under the laws of country v that elected to be treated as a partnership for u s federal_income_tax purposes foreign_partnership operates a legal branch in country u which is treated as a branch for u s federal_income_tax purposes branch foreign_partnership is the global principal for property manufactured in country w country x country y and country z taxpayer through its subsidiaries manufactures products as well as other products including additional products in country t with respect to products sold in country t plr-141337-12 the following entities perform the following functions i branch operates as a country u-based principal that provides overall support to the manufacture marketing and sale of products ii fsub-3 operates as a cost-plus limited risk manufacturer of products and iii fsub-2 operates as a country t-based principal and distributor of products purchased from fsub-3 generally with respect to products sold in country t fsub-3 purchases raw materials from both related and unrelated suppliers and performs manufacturing activities to turn the raw materials into finished products branch through the activities of its employees located in country u also performs manufacturing activities with respect to the products fsub-3 then sells the manufactured products to fsub-2 at a price that allows fsub-3 to earn a cost-plus manufacturing return thereafter fsub-2 sells the products to unrelated third party dealers in country t at an established dealer net price on the sale of the products branch performs selling activities with respect to the sale of the products in country t fsub-2 remits a payment to branch equal to a percentage of the proceeds from the sale of the products in country t which can vary in order to compensate branch for its role in the manufacturing marketing and selling of products in country t although branch is significantly involved in manufacturing marketing and selling activities with respect to the products it never takes legal_title to the raw materials work in process or finished goods for products that are sold in country t representations taxpayer makes the following representations a fsub-1 fsub-2 fsub-3 and partners are each properly treated as a controlled_foreign_corporation cfc within the meaning of sec_957 of the internal_revenue_code b fsub-3’s manufacturing activities with respect to products sold in country t constitute manufacturing within the meaning of sec_1_954-3 or iii c branch makes a substantial contribution to the manufacture production or construction of products sold in country t within the meaning of sec_1_954-3 d other than the employees of branch no other employees of foreign_partnership or partners perform material purchasing manufacturing or selling activities with respect to products sold in country t e branch’s income from the payments received from fsub-2 is derived from branch’s contributions to the manufacture and sale of products in country t plr-141337-12 f products sold in country t are sold for use consumption or disposition in country t within the meaning of sec_1_954-3 g in all cases in which a cfc owned by taxpayer derives income whether in the form of profits commission fees or otherwise in connection with the sale of personal_property to any person on behalf of a related_person or the purchase of personal_property from any person on behalf of a related_person taxpayer will treat the income as foreign_base_company_sales_income fbcsi within the meaning of sec_954 subject_to the applicable exceptions in sec_954 and the regulations thereunder including sec_1_954-3 regardless of whether the income could constitute foreign_base_company_services_income within the meaning of sec_954 without taking into account any exceptions in sec_954 ruling requested although branch does not take or pass legal_title to products sold in country t the income from the payments received by branch from the sale of products is excluded from fbcsi pursuant to sec_1_954-3 because branch makes a substantial contribution through the activities of its employees to the manufacture production or construction of the products within the meaning of sec_1 a iv law sec_951 defines a u s shareholder with respect to any foreign_corporation as a united_states_person as defined in sec_957 who owns directly indirectly or constructively percent or more of the total combined voting power of all classes of stock entitled to vote of the foreign_corporation u s shareholder sec_957 defines a cfc as a foreign_corporation with respect to which more than percent of the total combined voting power of all classes of stock entitled to vote or the total value of the stock of the corporation is owned directly indirectly or constructively by u s shareholders generally sec_951 provides that if a foreign_corporation is a cfc for a period of thirty days or more during any taxable_year a u s shareholder of the cfc must include in gross_income its pro_rata share of the cfc’s subpart_f_income sec_952 defines subpart_f_income to include foreign_base_company_income fbci sec_954 defines fbci to include fbcsi as defined in sec_954 plr-141337-12 sec_954 defines fbcsi to mean income whether in the form of profits commissions fees or otherwise derived in connection with the purchase of personal_property from a related_person and its sale to any person the sale of personal_property to any person on behalf of a related_person the purchase of personal_property from any person and its sale to a related_person or the purchase of personal_property from any person on behalf of a related_person where a the property which is purchased or in the case of property sold on behalf of a related_person the property which is sold is manufactured produced grown or extracted outside the country under the laws of which the cfc is created or organized and b the property is sold for use consumption or disposition outside the foreign_country or in the case of property purchased on behalf of a related_person is purchased for use consumption or disposition outside the foreign_country sec_954 provides that a person is a related_person with respect to a cfc if a the person is an individual corporation partnership trust or estate which controls or is controlled by the cfc or b the person is a corporation partnership trust or estate which is controlled by the same person or persons that control the cfc control is defined as the direct or indirect ownership of more than percent of the total voting power of all classes of stock entitled to vote or the total value of a corporation or more than percent of the beneficial_interest in a partnership trust or estate sec_1_954-3 provides that fbcsi of a cfc except as provided in sec_1_954-3 a and a consists of gross_income whether in the form of profits commissions fees or otherwise derived in connection with the purchase of personal_property from a related_person and its sale to any person the sale of personal_property to any person on behalf of a related_person the purchase of personal_property from any person and its sale to a related_person or the purchase of personal_property from any person on behalf of a related_person sec_1_954-3 provides that fbcsi does not include income of a cfc derived in connection with the sale of personal_property manufactured produced or constructed by the corporation a cfc will have manufactured produced or constructed personal_property which the corporation sells only if the corporation satisfies the provisions of sec_1_954-3 iii or iv through the activities of its employees as defined in sec_31_3121_d_-1 with respect to the property sec_1_954-3 provides that if personal_property purchased by a foreign_corporation is substantially transformed by the foreign_corporation prior to sale the property sold by the selling corporation is manufactured produced or constructed by the selling corporation sec_1_954-3 provides that if purchased property is used as a component part of personal_property that is sold the sale of the property will be treated plr-141337-12 as the sale of a manufactured product rather than the sale of component parts if the assembly or conversion of the component parts into the final product by the selling corporation involves activities that are substantial in nature and generally considered to constitute the manufacture production or construction_of_property sec_1_954-3 provides that if an item of personal_property would be considered manufactured produced or constructed under the principles of sec_1_954-3 or a iii prior to sale by the cfc had all of the manufacturing producing and constructing activities undertaken with respect to that property prior to sale been undertaken by the cfc through the activities of its employees then sec_1_954-3 applies if sec_1_954-3 applies and if the facts and circumstances evince that the cfc makes a substantial contribution through the activities of its employees to the manufacture production or construction of the personal_property sold then the personal_property sold by the cfc is manufactured produced or constructed by the cfc sec_1_952-1 provides that a cfc’s distributive_share of any item_of_income of a partnership is income that falls within a category of subpart_f_income described in sec_952 to the extent the item_of_income would have been income in the category if received by the cfc directly sec_1_954-1 provides that unless otherwise provided to determine the extent to which a cfc’s distributive_share of any item_of_gross_income of a partnership would have been subpart_f_income if received by it directly under sec_1 g if a provision of subpart_f requires a determination of whether an entity is a related_person within the meaning of sec_954 or whether an activity occurred within or outside the country under the laws of which the cfc is created or organized this determination is made by reference to the cfc and not by reference to the partnership sec_1_954-3 provides that to determine the extent to which a cfc’s distributive_share of any item_of_gross_income of a partnership would have been fbcsi if received by it directly under sec_1_952-1 the property sold will be considered to be manufactured produced or constructed by the cfc within the meaning of sec_1_954-3 only if the manufacturing exception of sec_1_954-3 would have applied to exclude the income from fbcsi if the cfc had earned the income directly determined by taking into account only the activities of the employees of and property owned by the partnership analysis taxpayer is a u s shareholder with respect to each partner each of which is a cfc accordingly taxpayer is required to include amounts in income under sec_951 with respect to partners including it’s pro_rata share of partners’ subpart_f_income which includes fbcsi unless an exception applies fbcsi includes income derived in plr-141337-12 connection with the purchase of personal_property from any person and its sale to a related_person and the sale of personal_property to any person on behalf of a related_person each partner’s distributive_share of gross_income of foreign_partnership is fbcsi to the extent the item_of_income would have been fbcsi if received by the partner directly income from the payments received by branch is included in foreign partnership’s gross_income branch receives payments from fsub-2 in compensation_for branch’s role in the manufacturing marketing and selling of products in country t unless the substantial contribution exception in sec_1_954-3 applies each partner’s distributive_share of income from the payments received by branch would meet the definition of fbcsi even though branch does not take title to the products because the income is derived in connection with a sale on behalf of a related_person and the products are both physically manufactured and sold for use consumption or disposition in country t and therefore outside of the countries of organization of the partners taxpayer represents that branch makes a substantial contribution to the manufacture production or construction of products sold in country t within the meaning of sec_1_954-3 sec_1_954-3 provides that fbcsi does not include income of a cfc derived in connection with the sale of personal_property manufactured produced or constructed by the corporation and further provides that a cfc will have manufactured produced or constructed personal_property that the corporation sells only if the corporation satisfies the exceptions set forth at sec_1_954-3 iii or iv similarly sec_1_954-3 provides that the substantial contribution exception applies if a cfc makes a substantial contribution to the manufacture production or construction_of_property prior to sale by the cfc the references in sec_1_954-3 and iv to a cfc being a selling entity eg sells and prior to sale should be construed consistently with the statutory definition of fbcsi to refer to any case in which the cfc derives income from selling activities that would otherwise be fbcsi accordingly sale and sells and sold in sec_1 a i and iv are interpreted to include the performance of sales activities on behalf of a related_person ruling based on the information submitted and the representations made we rule as follows although branch does not take or pass legal_title to products sold in country t the income from the payments received by branch from the sale of the products is excluded from fbcsi pursuant to sec_1_954-3 because branch makes a plr-141337-12 substantial contribution through the activities of its employees to the manufacture production or construction of the products within the meaning of sec_1 a iv except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this private_letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely jeffery g mitchell branch chief branch international
